Citation Nr: 1133658	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-32 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss. 

2. Whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus.

3. Entitlement to service connection for bilateral hearing loss. 

4. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from April 1975 to August 1995. 

These matters come before the Board of Veterans' Appeals (Board) from a May January 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Los Angeles, California, which denied reopening  previously denied claims for service connection for bilateral hearing loss and tinnitus, finding that new and material evidence had not been submitted.

Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claims of service connection for bilateral hearing loss and tinnitus.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Initially the Veteran requested a Board hearing, which was scheduled for June 2008; however the Veteran informed the Board that he would not be able to attend and did not request to reschedule the hearing.  

The Veteran's representative listed one of the issues on appeal as service connection for a prostate condition; however the Veteran only appealed the issues of bilateral hearing loss and tinnitus.  Regardless, service connection for benign prostate hypertrophy was granted in an August 2007 rating decision.  

The issues of service connection for bilateral hearing loss and tinnitus are  addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. In a May 2004 rating decision, the RO denied service connection for bilateral hearing loss.  The Veteran did not timely appeal the decision and it is now final.

2. Evidence received since the May 2004 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection bilateral hearing loss and raises a reasonable possibility of substantiating the claim. 

3. In a May 2004 rating decision, the RO denied service connection for tinnitus.  The Veteran did not timely appeal the decision and it is now final.

4. Evidence received since the May 2004 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection tinnitus and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1. Evidence received since the RO's May 2004 rating decision is new and material and the criteria to reopen the previously denied claim for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2. Evidence received since the RO's May 2004 rating decision is new and material and the criteria to reopen the previously denied claim for service connection for tinnitus are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

The RO denied service connection for bilateral hearing loss and tinnitus in May 2004, finding there was no evidence of a current condition, nor any evidence that the claimed conditions occurred in or were caused by service.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.160(d) (2010). 

In July 2006 the Veteran filed a claim to reopen the claims for service connection for bilateral hearing loss and tinnitus.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

The regulations define 'new' evidence as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence received since the May 2004 RO decision includes evidence that the Veteran currently has the claimed conditions.  The Veteran has reported that he currently experiences ringing in his ears, tinnitus, and that he has hearing loss.  The Veteran is competent to report his symptoms, ringing in the ears and his decreased hearing ability, as this requires personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

This evidence is new and material as it was not of record at the time of the last rating decision and it relates to a material element of the claim, that the Veteran has symptoms of bilateral hearing loss and tinnitus, indicating that the Veteran may currently have the claimed conditions.  The information submitted since the last final rating decision constitutes new and material evidence within the meaning of 38 C.F.R. § 3.156(a); and reopening the claim is warranted.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been submitted, the petition to reopen the claim for service connection is granted.

New and material evidence having been submitted, the petition to reopen the claim for service connection is granted.


REMAND

Remand is required for compliance with VA's duty to assist the appellant in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

 The Veteran reports that he currently has bilateral hearing loss and tinnitus.  He also reports that he experienced acoustic trauma in service, in the late 1970s when he was a cannon crewman, and that he had tinnitus and hearing difficulty in service as a result.  The Veteran's report indicates that his current symptoms of tinnitus and hearing loss may be associated with service.  The medical evidence of record is currently insufficient.  Therefore an examination is required to determine whether the Veteran currently has bilateral hearing loss and tinnitus, and to determine whether any diagnosed conditions are related to service. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination.  

The examiner is to determine whether the Veteran currently has bilateral hearing loss and/or tinnitus.

The examiner shall include the results of the audiogram in the findings. 

The examiner is to opine as to whether the Veteran's bilateral hearing loss and/or tinnitus, if any, incurred in service or are related to any incident in service.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Review the claims file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the appropriate time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   

No action is required of the Veteran until further notice.  However, the Veteran is advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


